Citation Nr: 1243348	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  09-46 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left arm tremors.

2.  Entitlement to service connection for right arm tremors.

3.  Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder with major depressive disorder (PTSD).

4.  Entitlement to total disability based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION


The Veteran served on active duty from March 1971 to March 1973 in the United States Navy.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The January 2009 rating decision granted entitlement to service connection for PTSD with major depressive disorder and assigned an initial rating of 30 percent, effective from July 23, 2008.  A November 2009 statement of the case granted an initial rating of 50 percent for the disability at issue, effective from July 23, 2008.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Although the appellant was awarded a higher initial rating, the appellant did not receive the maximum rating for the disability.  Thus, the issue remains on appeal.

The Veteran was scheduled for a videoconference hearing at the RO in Lincoln, Nebraska before a Veterans Law Judge of the Board.  However, in an August 2011 statement, the Veteran indicated that he did not wish to present oral contentions or arguments.  He also indicated that he did not wish to appear before the travel board at that time, but he wished to continue his case.  Consequently, the hearing request is deemed to be withdrawn and the Board will proceed to adjudicate his appeal.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.

In May 2012, the Board remanded the case to the RO for additional record development consisting of obtaining additional VAMC outpatient records.  Those records have been obtained on VA's Virtual VA system.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has reviewed both the Veteran's physical claims files and his Virtual VA file so as to insure a total review of the evidence. 

The issues of service connection for left arm tremors, service connection for right arm tremors, and entitlement to total disability based upon individual unemployability due to service-connected disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been granted service connected for PTSD with major depressive disorder, effective from July 23, 2008.

2.  Throughout the rating period on appeal, PTSD with major depressive disorder has been manifested by a disability picture that equates to occupational and social impairment with reduced reliability and productivity; a disability picture comparable to occupational and social impairment with deficiencies in most areas, such as work and family relations, judgment, thinking, or mood has not been demonstrated.



CONCLUSION OF LAW

The criteria for an initial evaluation higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Duty to Notify

Where, as here, service connection has been granted and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the initial rating assigned for the service-connected disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  38 C.F.R. § 3.159(b)(3) (2012).  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for PTSD.  Dingess, 19 Vet. App. 473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished in the statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," which set forth the relevant diagnostic code for rating PTSD with major depressive disorder, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher initial rating for the service-connected disability at issue. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, private medical records, various statements from the Veteran and his wife, and afforded the Veteran a VA examination in December 2008.

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, records from VAMC, an interview and an examination of the Veteran, as well as sufficient findings to rate the disability.  The examination considered the pertinent evidence of record, to include the Veteran's personal history, and it provides Global Assessment Functioning (GAF) scores.  The reports of the examination contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Further, as will be discussed below, on the issue for a higher initial rating for PTSD with major depressive disorder, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined, a reexamination is not warranted, and the Board is deciding the appeal on the current record.  38 C.F.R. § 3.327(a).  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Applicable Law

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In an initial rating case, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id.  § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Posttraumatic stress disorder (PTSD) with major depressive disorder is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The evidence considered in determining the level of impairment from PTSD with major depressive disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 
GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning. GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

As noted above, in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  In this case, to warrant the next higher 70 percent rating, or higher rating, the Veteran must have disability comparable to occupational and social impairment with deficiencies in most areas. The Board finds that the evidence does not reflect a rating in excess of 50 percent is warranted. 

The Veteran was provided a VA examination in December 2008.  At that time, the Veteran reported that he had insomnia to a moderate degree.  He also had an excessive level of guilt feelings.  About 1 month earlier, the Veteran felt suicidal but no intent or plan.  Since then, he has not felt suicidal.  He reported impaired concentration and decreased ambition to complete daily activities, interests, or socializing.  He has been married for 35 years and he has two children.  He also has grandchildren.  He sees his daughter frequently as she lives and works near the Veteran.  The son lived further away, but lived near the site of the VA examination and the Veteran planned on seeing the son after the examination.  Otherwise, he sees him every three to four months.  He maintains in contact with his siblings although there are issues over inheritance.   He indicated he had a hunting partner for deer hunting.  He reported working on completing his basement and also processed his own meat from deer hunting.  There was no history of suicide or violence or assaults.

Upon examination, the Veteran was restless and tense, but clean and neatly groomed.  His speech was unremarkable.  He was cooperative and friendly, but had a restricted affect and anxious mood.  Though process and content was unremarkable and he understood the outcome of his behavior.  The Veteran had no delusions or hallucinations.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was good and there were no episodes of violence.  

The Veteran also stated he has irritability and outbursts of anger.  There were no memory problems.  The Veteran has persistent re-experiencing of the traumatic events that caused his PTSD, resulting in intense psychological distress or physiological reaction.  He tries to avoid thoughts, conversations, events, or people that may arouse recollections and also has feeling of detachment or estrangement from others.  For instance, he avoids people who resemble the person that attacked him in service, which was one of his stressors.  He reported difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and an exaggerated startle response.  The Veteran noted medication helped with his sleep.  He also reported his startle reaction was moderate over the years and his wife reported that, after he went through alcohol abuse rehabilitation, his startle response was improving.  The Veteran was not working because the plant had been downsized.  Prior to the plant closing, he worked for the company for 31 years and the Veteran did not contend he was unemployed due to PTSD. 

The examiner diagnosed PTSD and major depressive disorder and concluded the Veteran had moderate symptoms.  The examiner noted the PTSD affected the Veteran's performance in employment, family role functioning, and social/interpersonal relationships.  The examiner concluded he did not have total occupational and social impairment in functioning nor occupational and social impairment with deficiencies in most areas.  The examiner concluded the Veteran had reduced reliability and productivity due to PTSD that was moderate in nature.  The major depressive disorder was secondary to PTSD.  The GAF was 55.  

Shortly thereafter, the Veteran established care with VAMC, including treatment for his PTSD, starting in March 2009.  At that time, a primary care physician recorded that the Veteran said his depression was worse because he lost his job and feels worthless, but did not have any suicidal thoughts. It was noted the Veteran had a history of alcohol abuse, but has been in recovery since 1980.

Later in March, a VA mental health care provider noted the Veteran was not feeling hopeless about the present or future and had no suicidal thoughts.  He reported stressors in his current life, including tremors he had experienced since separation.  He also reported his employer closed the plant where he was working in July 2008 and the Veteran had not been able to find employment since that time.  His wife was also suffering from health problems.  As to PTSD, he reported nightmares and intrusive thoughts and tried to avoid thinking about his PTSD stressors or avoid situations that reminded the Veteran of the stressors.  He also reported hypervigilance and feeling numb or detached from others.  The diagnosis at that time was PTSD and a mood disorder due to a general medical condition.  The GAF score was 55.

A VA psychiatrist also evaluated the Veteran in March 2009 and noted the Veteran had been receiving medication to help alleviate his symptoms.  The Veteran stated he felt he had to let go of most of his combat and military service trauma related symptoms. He has some moodiness and irritability.  He was working on losing weight.  His stress at that time related to his loss of his job.  The psychiatrist also mentioned the Veteran had lost his job because the plant closed its doors.  

Upon examination, the examiner noted the Veteran was alert, attentive, and oriented.  His speech was normal rate and rhythm and language was intact.  The Veteran had a depressed mood and affect congruent with the mood.  He had normal thought content and process.  The Veteran reported suicidal thoughts when he was drinking, but none presently.  He also did not have any violent ideation.  His insight and judgment was good.  The GAF score was 75.

In June 2009, the Veteran was again evaluated and his wife was also present.  He reported as stressful an inheritance situation between himself and his three siblings.  His wife was also now on long term disability.  Nevertheless, the stress did not reach a point where the Veteran felt he was under a moderate to severe level of distress.  The Veteran denied experiencing homicidal/suicidal ideations, nor did he report having a plan to commit as much.  The GAF score was 60.

In August 2009, the Veteran was not feeling hopeless about the present or future and he denied experiencing homicidal/suicidal ideations, nor did he report having a plan to commit as much.  The Veteran reported he was now working a little over 30 hours a week, but his wife still had multiple medical problems.  His also was upset because he was watching a granddaughter and she spilled paint on a carpet.  The veteran felt he should have been able to handle the situation, but his mind went blank.  He expressed the thought if anything went wrong, it was his fault.  The Veteran's thought processes were logical and goal-directed and he had relevant thought content.  He had adequate insight.  The GAF score was 55.

He had good hygiene and grooming.  His eye contact was good.  His facial expressions were normal and responsive.  He had a depressed mood with an affect that was appropriate and variable.  Speech was relevant and spontaneous.  

Upon examination by a VA psychiatrist, the Veteran had relaxed motor behavior.  Eye contact was good.  The Veteran's facial expression was normal and responsive.  His attitude was cooperative.  Mood was neutral and affect was appropriate and variable.  Speech was relevant and spontaneous.  The Veteran's thought processes were logical and goal-directed and he had relevant thought content.  The GAF score was 55.

In September 2009, the Veteran reported not having suicidal or homicidal ideations.  He had stress from his wife's health situation and their financial situation, but they are just making it.  He is less anxious.  The Veteran's facial expression was normal and responsive.  His attitude was cooperative.  Mood was neutral and affect was constricted.  Speech was relevant and spontaneous.  His thought processes were logical and goal-directed and he had relevant thought content and adequate insight.

In October 2009, the Veteran denied homicidal/suicidal ideations, nor did he report having a plan to commit as much.  The Veteran and his spouse reported that, "On a scale of 1-10, if 10 is great--he is about a 6-7 today."  Financially, things had improved as far as his wife's medical problems and both the Veteran and his spouse reported he was improving slightly.  The VA mental health care provider concurred and assigned a GAF score of 60. 

In December 2009, the Veteran was not feeling hopeless about the present or future and he denied experiencing homicidal/suicidal ideations, nor did he report having a plan to commit as much.  Nothing in his life was currently causing a moderate to severe level of stress.  He reported working at Wal-Mart but they were shifting all but 15 percent of the employees from full time to part time positions.  The GAF score was 55.  

The VA psychiatrist noted the Veteran reported overall he has been doing well, sleep has improved, is not restless in sleep but still moans at times; occasional combat related dreams, does not feel depressed, no anhedonia.  Working part time as a greeter at Wal-Mart, he missed one day of work in the 7 months he has been working there.  At times the Veteran felt edgy, but was no longer fearful of crowds and active at work.  According to his wife, he still tended to show risky driving behavior at times.  His daughter has also told him that his attitude has improved.  The Veteran has been sober for 29 years, attends 2-3 AA meetings a week. 

The Veteran was pleasant and cooperative and had good eye contact without psychomotor retardation or agitation.  His speech was fluent, spontaneous with a normal rate and volume.  He had a mildly anxious mood and the affect was mood congruent and appropriate with normal range.  There were no signs of suicidal or homicidal ideation, overt paranoia, delusions, or auditory or visual hallucinations.  His thought process was linear and goal-directed, memory and cognition was grossly intact and the Veteran was oriented to person, place, time, and situation.  The psychiatrist also concluded the Veteran had good insight and judgment. 

In March 2010, the Veteran was evaluated for his PTSD and accompanied by his wife.  He stated he has been doing well; but had a bad dream in the prior week.  Sleep was interrupted every couple of hours, however, he was able to get back to sleep.  Both the Veteran and his wife stated they tend to procrastinate and they had the added stress of the Veteran's wife having to take a medical retirement.  They feel they can manage financially.  He has continued to work at Wal Mart, and if someone is crabby, he takes it in stride.   There was no alcohol use or suicidal ideas.  The Veteran's wife reported that he has difficulty with his memory and at times will forget where he is going and what he is doing when driving or entering a business/room.  He shared, "I guess I block things out" and that he had struggled with his memory since being back from Vietnam.  

Grooming and hygiene were good.  The patient's motor behavior was normal.  Eye contact was fair.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative and he had a cheerful mood.  Affect was constricted.  His speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was fair. The GAF score was 63 by the VA psychiatrist and 60 by another mental health care provider who evaluated the Veteran as well.

In April 2010, the Veteran came in accompanied by his wife.  He reported he has been feeling better, has more energy, has been sleeping better, and most nights was able to tolerate a CPAP mask for sleeping although some nights he removed the mask off during sleep.  The Veteran continued to work but having stress with a new manager.  Nevertheless, the Veteran felt he was functioning well at work.  He continued to procrastinate at home, and has projects he needs to work on but has not yet started.  There was no anhedonia, hopelessness, or suicidal ideas. 

Grooming and hygiene were good.  The patient's motor behavior was normal.  Eye contact was fair.  Speech was relevant and spontaneous.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative and he had a cheerful mood.  Affect was appropriate and variable.  His speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was fair. The GAF score was 65.

In May 2010, the Veteran reported for evaluation by himself.  The VA mental health care provider noted that his wife had done a lot of sharing during his last appointment and that he had not added much.  He agreed with this but did talk with the provider about his recent difficulty with memory.  He noticed difficulty most when he has something on his mind which bothers him.  The Veteran reported that during this time he finds it difficult to concentrate on other things and seems to forget why he is entering a room or place.  On the other hand, the Veteran stated he had a noticeable decrease in his depression in the past year and placed himself at a 2 or 3/10 and shared that he has been feeling good the past few days.  The Veteran also reported little struggle with PTSD symptoms in the past year.  He felt that he is currently at a point of maintenance and would like to be seen every few months.  The Veteran was also agreeable to slowly tapering sessions off should he continue to do well. 

Grooming and hygiene were good.  The patient's motor behavior was normal.  Eye contact was good.  The patient's facial expression was normal and responsive.  Speech was relevant and spontaneous.   The Veteran's attitude was cooperative and he had a cheerful mood.  Affect was congruent.  His speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 62.

In July 2010, the Veteran noted an increase in depression since his last appointment.  He voiced some personal stressors: his wife has had health problems, his sister-in- law passed away, and they were not able to travel to the funeral because of his wife's health problems.  He is also concerned about his work as Wal-Mart has expressed interest in utilizing only computerized schedules and the Veteran does not have a computer.  He noted, however, that his daughter could get the schedule for him and that his manager has voiced willingness to do the same.  The Veteran had little motivation to do things that he needed to do at home and that he did not care to do anything.  He denied suicidal thoughts but felt hopeless because he is not doing anything except working.  He also noted an increase in nightmares recently to once per week.  He was unsure about current goals for himself but after further discussion noted he wanted to have more motivation and to continue to remain sober.

Grooming and hygiene were good.  The Veteran's motor behavior was normal.  Eye contact was good.  The patient's facial expression was sad.  Speech was relevant and spontaneous.  The Veteran's attitude was cooperative and he had a depressed mood.  Affect was congruent.  His speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was fair.  The GAF score was 58.

In August 2010, the Veteran reported having some depression, but no symptoms of anxiety or panic.  He continued working at Wal-Mart and likes being around people.  The Veteran noted his current employment caused him to think negatively about himself because it paid less and involved less skill then his old job.  On the other hand, he recognized that the new job allowed him to be more social when in the past at the old job, he kept to himself at work.  Both he and his wife noticed a struggle with motivation.  It appears that the Veteran felt overwhelmed with everything that needed to be done.  He also had problems with self worth which started in childhood but service also played a role.  He had not slept well right around the death of his sister-in-law, but slept better more recently.  Grooming and hygiene were good.  The patient's motor behavior was normal.  Eye contact was good.  The patient's facial expression was normal and responsive.  Speech was relevant and spontaneous.  The Veteran's attitude was cooperative and he had a depressed mood.  Affect was appropriate and variable.  His speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 65 by the VA psychiatrist and 58 by another mental health care provider who evaluated him that month.

In September 2010, the Veteran came alone and described his mood as up and down.  He sleep also varied from frequently waking up to sleeping most of the night.  He reported having no energy.  He was worried about his wife's health and their financial situation.  Grooming and hygiene was fair.  The patient's motor behavior was normal.  Eye contact was fair.  The patient's facial expression was worried.  Speech was relevant and spontaneous.  The Veteran's attitude was cooperative and he had a depressed mood.  Affect was blunted.  His speech was retarded.  Thought processes were pessimistic.  Insight was adequate.  The GAF score was 55.

In October 2010, the Veteran stated he also continued to do alright at Wal Mart.  He also felt his concentration and memory was adequate.  He believed his motivation was better but there still were things that needed to be done.  He was unsure of his goals and admitted he does not share because he does not feel it will do any god and feelings that others make him feel worthless.  He also had concerns about his financial situation.  

Grooming and hygiene were good.  The patient's motor behavior was normal.  Eye contact was good.  The patient's facial expression was sad.  The Veteran's attitude was cooperative and he had a neutral mood, with a constricted affect.  His speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was fair.  The GAF score was 65.

In November 2010, both the Veteran and his wife were present and both noted an overall positive change since medication was increased.  He performed more chores around his house.  He even considered switching to an overnight shift so he could work full time, but decided against it because both he and his wife noted he did better around people and the Veteran wanted to be at home at night in case his wife needed anything.  He had not been able to attend AA meetings as frequently, but he recognized that following a meeting, he feels better.  

Grooming and hygiene was fair.  The patient's motor behavior was normal.  Eye contact was fair.  The patient's facial expression was worried.  The Veteran's attitude was cooperative.  He had a neutral mood and flat effect.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was fair.  The GAF score was 54.

In December 2010, the Veteran's wife noted the Veteran had been moody and he was reluctant to say why, just saying he was tired.  The wife, however, stated that the Veteran had said several times that he was not worth anything.  The Veteran had good grooming and hygiene.  He had fair eye contact and a neutral facial expression.  The mood was neutral and the affect was flat.  The Veteran was cooperative.  He had thought process that was logical and goal-directed and relevant thought content.  The GAF score was 54.

In February 2011, the Veteran reported that he has been doing "pretty good" since his last appointment and that "good things have happened."  When asked for more detail about what he means by this, he explained that his wife has pointed out that he has been doing better in getting things done when asked by her and has not been procrastinating as often.  He shared that "she says I've been doing really good" and when asked how he feels he is doing he was not able to verbalize himself how he has been feeling.  When asked more specifically about his depression on a scale of 0 to 10 he was able to identify that it was about a 2 or 3 and responded that although present at times it is "pretty low" and not at the level it was at previous appointments.  The Veteran reports that his primary stressor at this time is financial concerns. 

Grooming and hygiene was fair.  The patient's motor behavior was restless.  Eye contact was poor.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and flat effect.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was fair.  The GAF score was 55.

In March 2011, the Veteran and his wife were present.  He had been doing fairly well since his last appointment particularly with work where he was given a raise and named employee of the month.  His wife noted that he has also been more helpful at home taking initiative to help with things rather than having to be told to do something.  Although he was sleeping a lot, it was not due to depression and may haven due to medication for his tremor condition.  He was upset that when he reported a concern about his tremor symptoms that the primary care physician did not believe he was not using alcohol.  The wife planned on going with the Veteran the next time they saw this physician to report that there was no alcohol use.   
Grooming and hygiene was fair.  The patient's motor behavior was normal.  Eye contact was poor.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and flat effect.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 55.

In April 2011, the Veteran and his wife were present.  She pointed out that he did experience some increase in depression on a few occasions.  She shares that if something small goes wrong during his day he will then begin to focus on his feeling that he cannot do anything right and that everything he does is wrong or useless.  The caregiver noted that it was difficult working with the Veteran because he was not communicative and acted passively; the Veteran did not like to talk and stated his father was the same way.  He also preferred to have his wife make all the decisions.  Grooming and hygiene was fair.  The patient's motor behavior was normal.  Eye contact was good.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and flat effect.  Thought processes were logical and goal-directed.  Speech was relevant and spontaneous.  Thought content was relevant.  Insight was fair.  The GAF score was 55.

In May 2011, the Veteran reported he was doing well and enjoyed a surprise birthday party his family held for him.  He continued to help out more at home and his depression has decreased since his last appointment, denies hopelessness, suicidal thoughts, or feeling as though he cannot do anything right.  The Veteran reported that he has been going to AA twice per week and spending time with a friend and his son fishing which has likely reduced his depression.  Grooming and hygiene was fair.  The patient's motor behavior was normal.  Eye contact was good.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and affect was congruent.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 55.

In September 2011, the Veteran and his wife were present for a follow-up session.  She shared a noticeable improvement in the Veteran's attitude at the beginning of the summer but that it is now back to negative.  Grooming and hygiene was good.  The motor behavior was normal.  Eye contact was good.  The patient's facial expression was sad.  The Veteran's attitude was cooperative.  He had a neutral mood and affect was flat.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was fair.  The GAF score was 55.  The VA health care provider noted that the Veteran continued to display a non-chalant and uncaring attitude during his sessions.  He did note a desire to feel differently but is ambivalent to take any steps toward change.

In October 2011, the Veteran's wife reported that the Veteran had been doing well since his last appointment noting that he has been monitoring his motivation each day as well as any depression or other struggles that he has.  Further discussion revealed that the Veteran has been taking his medication consistently which he was not doing in the past.  Grooming and hygiene was good.  The motor behavior was normal.  Eye contact was good.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and affect was flat.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 55.  

In November 2011, the Veteran reported doing fair as his wife had been hospitalized recently.  He became tearful sharing this and note being afraid of what may happen in the future.  He continued to utilize AA and did believe he was coping to the best of his ability.  Grooming and hygiene was fair.  The motor behavior was normal.  Eye contact was good.  The patient's facial expression was worried.  The Veteran's attitude was cooperative.  He had a depressed mood and affect was congruent.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 55.  

In December 2011, the Veteran and his wife were present for a follow-up and the wife believed the Veteran still had a problem not finishing projects because he feels overwhelmed,  Grooming and hygiene was good.  The motor behavior was normal.  Eye contact was poor.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and flat affect.  The mental health provider noted the Veteran said very little even when asked direct questions.  The GAF score was 55.  

In January 2012, the Veteran's wife noted an improvement in his helping around the house as well as his mood and attitude during the holidays. He was asked what had attributed to this positive change but did not respond and remained mostly unresponsive for the first half of the session.  After some time he began to discuss his feeling that he is dumb and worthless.  Grooming and hygiene was fair.  The motor behavior was normal.  Eye contact was good.  The patient's facial expression was normal and responsive.  The Veteran's attitude was avoidant.  He had a depressed mood and flat affect.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was fair.  The GAF score was 55.   

In February 2012, the Veteran and his wife both thought things were going well.  Grooming and hygiene was fair.  The motor behavior was normal.  Eye contact was poor.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and congruent affect.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 55.   

In April 2012, the Veteran reported doing well since his last appointment.  He continued to remain more motivated to get out of the house and do things.  He denies any concerns with depression, sleep, nightmares or other symptoms of PTSD at this time.  Grooming and hygiene was fair.  The motor behavior was normal.  Eye contact was good.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and congruent affect.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 55.   

In June 2012, the Veteran reported the prior night he had trouble sleeping the night before, but overall, it was not a problem.  He rated his depression as 5/10 but continued to maintain some motivation to complete projects around the house.  His wife had planned surgery the next month and that gave him some concern.  Grooming and hygiene was fair.  The motor behavior was normal.  Eye contact was fair.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and congruent affect.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 55.  

In the last VAMC outpatient record in August 2012, the Veteran reported doing fair since his last appointment noting few concerns.  He noted some depression at one point but found out that his position will remain at work and now feels better about this.  He denied suicidal thoughts or hopelessness but does continue to experience lack of motivation.  Grooming and hygiene was fair.  The motor behavior was normal.  Eye contact was fair.  The patient's facial expression was normal and responsive.  The Veteran's attitude was cooperative.  He had a neutral mood and flat affect.  Speech was relevant and spontaneous.  Thought processes were logical and goal-directed.  Thought content was relevant.  Insight was adequate.  The GAF score was 55.  

After a review of the record, the Board has determined that the overall effect of the PTSD constellation of symptoms does not more nearly approximate or equate to the criteria for the next higher rating, namely, a 70 percent rating due to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Instead, the symptoms due to PTSD have resulted in occupational and social impairment with reduced reliability and productivity.

The Veteran has problems with motivation or lack of interest, hypervigilance, depression, feelings of worthlessness, re-experiencing symptoms, avoidance symptoms, detachment, and anger issues.  While it appears the depression, feelings that he is worthless, and motivation symptoms cause the most problems, his anger, detachment issues, avoidance, or re-experiencing symptoms, while affecting his quality of life, do not appear to cause functional impairment.  It also appears that the most severe symptoms also relate more to quality of life than occupational functioning.  He worked for one employer for 31 years until the plant closed.  In his current job, he apparently functions successfully as he enjoys meeting and being with people and was even named employee of the month on one occasion.  The lack of motivation appears to affect him mostly at home and that appears to have resulted more from feelings of being overwhelmed due to the size of some projects.  This is something the Board notes he has been working on and appears to be more successful recently.  He also has what he describes as memory problems, but again, there is nothing to indicate any memory loss or concentration difficulty has affected him in his job.  He has sleep difficulties with resulting symptoms, but again, the record before the Board demonstrates the severity does not affect his occupational functioning.  

PTSD has also affected his family relationships.  Nevertheless, the Board notes the Veteran appears to be in a good marriage relationship with his wife and further notes she is an active partner with the Veteran and his mental health care providers at VA.  The Veteran has good relations with his two children.  The Board also notes that he enjoys activities such as deer hunting and fishing.  The examiner did not record problems with judgment or thinking.  

The Board also notes that the clinical records reflect that, at times, the Veteran's mood has been depressed; however, the record reflects that he has never attempted suicide or homicide, and has not reported violent acts.  Further, depression and feelings of worthlessness seem to fluctuate depending on events as they happen in the Veteran's life and once the event is resolved, the Veteran reports he feels better and his health care providers note his mood is improved.  Moreover, on numerous occasions, he has denied suicide and/or homicidal ideations and the reports of any suicidal thought he does have appear to be infrequent.

Addressing some of the symptoms mentioned for a 70 percent rating, the Veteran does not have grossly inappropriate behavior, is not in persistent danger of hurting himself or others, does not have speech intermittently illogical, obscure, or irrelevant; does not have near continuous panic or depression affecting the ability to function independently, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, and does not neglect his personal appearance or hygiene.  Importantly, he does not have an inability to maintain effective relationships, as he is married and has been married for more than thirty years.  The Veteran's statements that he is able to go hunting, has a positive relationship with family members, and works outside the home, along with the objective findings that his thought processes were logical, his insight and judgment were fair, his concentration was adequate, he was cooperative, and that his eye contact was good, are all factors which indicate that he can maintain effective relationships, socialize, and communicate well with others.

In sum, the Veteran has demonstrated difficulty in adapting to stressful circumstances at work or with life events such as his wife's medical problems, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating.

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD with major depressive disorder.  These include, but are not limited to difficulty sleeping, intrusive thoughts, reexperiencing, avoidance, and hyperarousal.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity, due to such symptoms as: anxiety, avoidance, reexperincing the stressors, avoidance behaviors, and sleep impairment.  See Mauerhan, 16 Vet. App. at 442-43.  As noted above, the Board finds that these symptoms, their level of severity, and effect do not represent a disability picture indicating deficiencies in most areas such as working, school, family relations, judgment, thinking, or mood.  

The Board's decision is also informed by, although not totally based upon, the similar assessments made by the VA examiner and the Veteran's mental health providers.  The VA examiner described the functional impairment for PTSD as moderate.  The VA examiner assigned a GAF of 55, which reflect moderate symptoms.  That score, is generally the same score assigned by his caregivers, even when the Veteran was experiencing a contemporaneous stressful event.  Sometimes, the Veteran was even assigned higher scores indicating symptoms that were mild in severity.  The Board thus finds the average assessment of GAF scores reflecting moderate symptomatology also reflected in the 50 percent rating.  Significantly, the Veteran continues to work and he has never indicated that he has lost time at work due to his PTSD.  This is an indication that the Veteran does not have occupational impairment with deficiencies in most areas that would warrant a 70 percent rating.  

In sum, the preponderance of the evidence is against an initial evaluation higher than 50 percent for PTSD at any time during the rating period on appeal, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here in this case, the rating criteria for PTSD with major depressive disorder describe the disability levels and symptomatology.  The Board has considered the Veteran's lay statements regarding his disability.  The Veteran describes, as to those symptoms related to service connected PTSD with major depressive disorder, his reliving the experiences, avoidance behaviors, anxiety, memory loss, and in the examination, also reported his impairment at work and with others.  The Board has determined that such impairment of functioning is already encompassed in the rating criteria according to the General Rating Formula for Mental Disorders.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  

TDIU

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has expressly raised a separate claim that service-connected disability renders him totally unemployable.  As noted above, this issue is addressed below in the Remand portion of this decision.


ORDER

Entitlement to an initial evaluation higher than 50 percent for PTSD with major depressive disorder is denied.


REMAND

The Veteran also seeks service connection for tremors in both his right arm and left arm.  The Veteran has stated the tremors started in his right arm and gradually has worsened over time.  He now has tremors in his left arm although the right side is worse.  The Veteran's wife has submitted a statement that she knew the Veteran before service and he had no tremors but after service, he had tremors.  Both testified that he had to pull casualties out of the water while his ship was stationed in Vietnam, and the wife expressed concern that it was unknown what the bodies had been exposed to before the Veteran removed them from the water.

In addition, the medical evidence documents the Veteran's level of severity and treatment of hand tremors.  The diagnosis over time has been familial tremors, essential tremors, or tremors NOS.  

In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). See also 38 C.F.R. § 3.159(c) (2012).  The Board has therefore determined that VA should provide the Veteran with a VA examination as there is an indication the disabilities claimed are related to service but insufficient competent medical evidence to make a decision on the two claims.

The Veteran has filed a separate claim for total disability based upon individual unemployability, although the Board notes that such a claim would already be part of his claim for a higher rating for PTSD if raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  

Although the record reflects that the Veteran is currently employed part-time at Wal-Mart, the Board does not find that such is dispositive of the issue while the additional claims of service connection for tremors of the left arm and tremors of the right arm remain pending.  The Veteran has claimed these disabilities affect his employability, and the Board finds that the Veteran's claim for entitlement to TDIU is inextricably intertwined with these two issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to TDIU must also be remanded.  The Board has also determined that the Veteran should be provided the opportunity to provide an updated employment status.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide information on his current employment status.  If he is currently not employed, the Veteran should be asked to provide an authorization from his prior employer concerning the reasons the employment relationship ended and any additional development deemed necessary to adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities should be undertaken.

All efforts to obtain records must be documented.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) . 

2.  Provide the Veteran a VA examination regarding his tremors in the right arm and his tremors in the left arm.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted. All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.

The examiner is asked to determine whether the Veteran has a current tremor disability for the right arm and the left arm, and, if so, whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to comment on the clinical significance that prior notations of tremors have been described as familial tremor, early Parkinson's, a tremor disorder of questionable etiology, benign essential tremors, and nonspecific tremors.

If the examiner determines that either or both tremor disabilities are related to service, the examiner is also asked to address the functional impact the disabilities have upon service.

The examiner is advised that lay evidence of continuity of symptoms after service, if credible, is competent evidence, regardless of the lack of contemporaneous medical evidence.  Nevertheless there still must be a factual showing that the symptom, for example pain, is derived from an injury, disease, or event in service. 

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential non-service related causes of the current tremor disability, if so, identify the other potential causes for the symptoms of tremors after service as described by the Veteran, or that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  

3.  After the development requested is completed, adjudicate the claims for service connection for tremors of the right arm, service connection for tremors for the left arm, and entitlement to total disability based upon individual unemployability.  If any benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


